Citation Nr: 1221437	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-36 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to a compensable rating for bilateral pes planus prior to February 11, 2010, and an evaluation in excess of 30 percent beginning February 11, 2010.

4.  Entitlement to an effective date earlier than February 11, 2010, for the assignment of a 30 percent rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The January 2006 rating decision continued 10 percent ratings for right and left knee disabilities; and continued a 0 percent rating for bilateral pes planus.  In a March 2010 rating decision, the RO assigned a 30 percent rating for the Veteran's service-connected bilateral pes planus, effective from February 11, 2010; thereby assigning staged ratings as characterized on the title page.

In February 2011 correspondence, the Veteran withdrew his request for a Central Office hearing. 

The issue of entitlement to an effective date earlier than February 11, 2010 for the assignment of a 30 percent rating for bilateral pes planus is addressed in the REMAND following this decision, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


FINDING OF FACT

In February 2011, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw the issues of entitlement to ratings higher than 10 percent for right and left knee disabilities; as well as the staged ratings noted for bilateral pes planus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to ratings higher than 10 percent for bilateral knee disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issues of entitlement to a compensable rating for bilateral pes planus prior to February 11, 2010, and an evaluation in excess of 30 percent beginning February 11, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by a Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran filed a statement in February 2011 expressing that it was his desire to withdraw his appeal as to the issues of entitlement to ratings higher than 10 percent for bilateral knee disabilities; and a compensable rating for bilateral pes planus prior to February 11, 2010, and an evaluation in excess of 30 percent beginning February 11, 2010.  Hence, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

The Board notes, for sake of clarity, that the Veteran did not clearly withdraw his appeal regarding the effective date of February 11, 2010 for the assignment of a 30 percent rating for bilateral pes planus.  Thus, the Board retains jurisdiction over the appeal on this issue.


ORDER

The appeal on the issue of a rating in excess of 10 percent for a left knee disability is dismissed. 

The appeal on the issue of a rating in excess of 10 percent for a right knee disability is dismissed.

The appeal on the issue of a compensable rating for bilateral pes planus prior to February 11, 2010, and an evaluation in excess of 30 percent beginning February 11, 2010 is dismissed.


REMAND

As noted, in a rating decision dated March 2010, the RO implemented a Board decision which assigned a 30 percent rating for the Veteran's service-connected bilateral pes planus, effective from February 11, 2010.  In April 2010 correspondence, the Veteran expressed his disagreement with the effective date assigned for the 30 percent rating.  In short, the Veteran has submitted a timely NOD with respect to the effective date assigned which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran a statement of the case (SOC) on this issue, the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.



Accordingly, the case is REMANDED for the following action:

Provide the Veteran an SOC with regard to the issue of entitlement to an effective date earlier than February 11, 2010 for the assignment of a 30 percent rating for bilateral pes planus.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


